Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 the phrase “the additional movement is one or both of a translational and rotational movement” is indefinite.  Claim 10 describes additional movement of the windshield as moving the windshield to an elevated position.   The windshield’s height is adjustable by just translational movement not rotatable movement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markus DE10230915.
The Markus publication discloses an adjustable windshield (4) for a motorcycle having fastener mounting means (10, 11, 12, 13) mounted in elongated vertical grooves.  The fasteners are manually loosened by the motorcycle operator so that the windshield can be moved up and down.  The windshield in the up deployed position functions as a typical motorcycle windshield protecting the driver.  In its lowermost position the windshield protects the headlamp (3) from rocks and debris lifted of the road.
(claim 1) the first adjustment device (elongated grooves 6, 7, 8, 9 and fasteners 10, 11, 12, 13)   is configured for selectively moving the windshield between a base position and a protective position, and
in the protective position, the windshield is arranged to protect at least one headlamp of the motorcycle.

In regard to claims 2 and 3, Markus describes (see paragraph 7 of English Translation) that when in the protective position, the windshield completely covers the front side of the headlamp.

In regard to claims 4 and 5, in Markus the entire windshield is transparent (see paragraph 6 of English Translation).

In regard to claim 6, Markus illustrates the front headlamp (3) of motorcycle.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent application Publication 2011/0101724 in view of No. 7,832,783 in view of  Markus DE10230915.
The Wu publication discloses a windshield for a motorcycle wherein the windshield is adjustable in height (see high and low positions in figure 6 & 8) and also rotatable to different positions (see figure 10 & 11).  The windshield has a slider 1 that slides along groove 23 and 
The claimed invention is distinguishable from the Wu motorcycle windshield by its recitation of the windshield being adjustable into a position shielding and protecting a headlamp. 
Markus discloses all the limitations of the claims as applied above.
It would have been obvious at the time of the instant patent application effective filing date to modify Wu’s windshield adjustment device to be configured so at to be adjustable to a lowermost position covering the headlamp as taught by Markus to protect it from rocks and debris.


(claim 7) first adjustment device (see adjustment device assembly in figure 2 of Wu) is configured for translational and/or rotational movement of the windshield between the base position and the protective position.

In regard to claim 8, Wu discloses at least two guide rails (groove 23 on both the left and right side of windshield, paragraph 32 of Wu) arranged parallel to one another for the translational movement of the windshield between the base position and the protective position.

In regard to claim 11 Wu discloses either or both translational (height) and rotational movement of the windshield.

In regard to claim 12 cooperating teeth 12, 22 are employed for adjusting the inclination of the windshield and tightening screw 72 is employed to fix the height of the windshield. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu US Patent application Publication 2011/0101724 in view of No. 7,832,783 in view of  Markus DE10230915 as applied to claim 8 above, and further in view Sodo US Patent No. 5,704,679.
Wu and Markus disclose all the limitations of the claims, as applied above, except for the telescopic guide rails
The Sodo paten disclose a retractable windshield for a motorcycle wherein the windshield is retracted and deployed employing telescopic guide rails (see figures 16, 16a, 16b and paragraph #37).
It would have been obvious to one of ordinary skill in the art at the time of the instant patent application effective filing date to substitute adjustable telescopic guide rails as taught by Sodo for the adjustable slider 3/groove23 in Wu’s windshield device as modified by Markus  to more smoothly deploy and retract the windshield. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form has been cited for disclosing methods and apparatus for adjusting the position of a motorcycle windshield. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        


kpw